Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 22–41 have been submitted for examination.  
Claims 22, 37, and 40 have been examined and rejected. 
Claims 23–36, 38–39, and 41 are objected to. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22, 37, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 11,044,509.

US 17/322,384  Claim 37
US 11,044,509  Claim 1
An apparatus comprising at least one processor and at least one memory storing instructions that, with the at least one processor, configure the apparatus to: 
An apparatus comprising at least one processor and at least one memory storing instructions that, with the at least one processor, configure the apparatus to: 

generate a touchpoint timestamps subset based at least in part on a plurality of touchpoint timestamps associated with a first transaction timestamp of a plurality of transaction timestamps;
generate a sorted list comprising a plurality of channel identifiers, wherein each channel identifier of the plurality of channel identifiers is associated with a unique channel of a plurality of channels associated with a touchpoint timestamps subset associated with a first transaction timestamp of a plurality of transaction timestamps, and
determine a latest channel landing-page touchpoint timestamp for each unique channel of a plurality of channels associated with at least one touchpoint timestamp of the touchpoint timestamps subset;

generate a sorted channel identifier list comprising channel identifiers of each unique channel of the plurality of channels in an order according to a latest channel landing-page touchpoint timestamp associated with each channel identifier; and
generate, utilizing a machine learning model, a channel incrementality ratio associated with each unique channel based at least in part on the plurality of transaction timestamps and the sorted list.
generate a channel incrementality ratio associated with each unique channel based at least in part on applying a machine learning model to the plurality of transaction timestamps, the touchpoint timestamps subset, and the sorted channel identifier list.


Claims 22, 37, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 11,044,509. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 37 is anticipated by the conflicting patented claim 1 as shown in the table above. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).  

Allowable Subject Matter
Claims 23–36, 38–39, and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PIERORAZIO whose telephone number is (571)270-3679.  The examiner can normally be reached on Monday - Thursday, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712704195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MICHAEL B. PIERORAZIO/Primary Examiner, Art Unit 2426